      Case 2:20-cv-00796-GBW-CG Document 93 Filed 08/04/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

RICHARD HAERTLEIN,

                    Plaintiff,

v.                                                      No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

                    Defendants.

                       ORDER RESETTING MOTION HEARING

      THIS MATTER is before the Court on review of the record. IT IS HEREBY

ORDERED that the Motion hearing scheduled for Wednesday, August 11, 2021, at

10:30 a.m., (Doc. 91), will be conducted via Zoom.

      IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
